 Case 6:21-cv-01365-RBD-EJK Document 1 Filed 08/20/21 Page 1 of 5 PageID 1




                      UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF FLORIDA
                            ORLANDO DIVISION

TRAVELERS CASUALTY AND SURETY
COMPANY OF AMERICA,
                                                     CASE NO.: 6:21-cv-01365
       Plaintiff,

v.

FRANK A. BERGEN, JR.,

      Defendant.
_____________________________________/

                                  COMPLAINT
      Plaintiff, Travelers Casualty and Surety Company of America (“Travelers”),

sues Defendant, Frank A. Bergen, Jr., and alleges:

                                    PARTIES

      1.     Plaintiff, Travelers, is a surety company incorporated in the State of

Connecticut, with its principal place of business located in Hartford, Connecticut.

      2.     Defendant, Frank A. Bergen, Jr. (“Bergen”), is a person of the full age

of majority, and, upon information and belief, a Florida citizen and a resident of

Windermere, Florida.

                         JURISDICTION AND VENUE

      3.     The amount in controversy exceeds $75,000.00, exclusive of interest

and costs. This Court has jurisdiction pursuant to 28 U.S.C. § 1332.
 Case 6:21-cv-01365-RBD-EJK Document 1 Filed 08/20/21 Page 2 of 5 PageID 2




      4.     Venue is properly placed in this Court pursuant to 28 U.S.C. § 1391

as the Defendant resides within this judicial district and a substantial part of the

events or omissions giving rise to the claims occurred in this judicial district.

                           GENERAL ALLEGATIONS

      5.     Travelers is a surety company that, among other things, issues bonds

and stands as surety for selected brokers or freight forwarders.

      6.     At all pertinent times, F&M Transportation, LLC (“F&M”) was a

transportation freight broker, and required bonding pursuant to Federal law 49

U.S.C. § 13906(b).

      7.     At all pertinent times, Bergen was an officer of F&M.

      8.     In order to induce Travelers to issue the statutorily required bond on

behalf of F&M, on or about October 16, 2019, Bergen executed a General Contract

of Indemnity (“Indemnity Agreement”) in favor of Travelers. A copy of the

Indemnity Agreement is attached hereto as Exhibit “A.”

      8.     The Indemnity Agreement provides, in part:

      Indemnitors shall exonerate, indemnify and save Company harmless
      from and against all Loss.

      Loss – All loss and expense of any kind or nature, including attorneys’
      and other professional fees, which Company incurs in connection
      with any Bond or this Agreement… .

      9.     At F&M’s request and in reliance on the Indemnity Agreement,

Travelers issued Form BMC-84 Bond No. 106870394. Travelers does not attach a


                                          2
  Case 6:21-cv-01365-RBD-EJK Document 1 Filed 08/20/21 Page 3 of 5 PageID 3




copy of the Bond here because Bergen’s liability to Travelers arises under the

Indemnity Agreement, not the Bond.

       10.     Travelers received a number of claims against the Bond. After

investigating the claims, Travelers paid a total of $75,381.63 to various claimants.

An itemized statement identifying the claims paid by the name of the claimant and

amount paid is attached as Exhibit “B.”

       11.     By letters dated May 1, 2020, September 21, 20200 and March 5, 2021

Travelers made demand on Bergen for indemnity and reimbursement under the

Indemnity Agreement for the $75,381.63 paid to the claimants.

       12.     To date, Bergen has not indemnified or reimbursed Travelers for any

of its loss.

       13.     Due to Bergen’s failure to honor his obligations under the Indemnity

Agreement, Travelers has retained Mills Paskert Divers P.A. and undersigned

counsel, and continues to incur attorneys’ fees and expenses.

       14.     The Indemnity Agreement provides that Bergen must indemnify

Travelers for all attorneys’ fees and costs it incurs, “enforcing by litigation or

otherwise any of the provisions of this Agreement.” Indemnity Agreement, ¶¶ 1

– 2.

                                     COUNT I
                            Contractual Indemnification

       15.     Travelers realleges and incorporates paragraphs 1 through 14 above,


                                          3
 Case 6:21-cv-01365-RBD-EJK Document 1 Filed 08/20/21 Page 4 of 5 PageID 4




as though fully set forth herein.

      16.    The Indemnity Agreement, which Bergen executed in his individual

capacity, requires Bergen to indemnify Travelers.      Specifically, Bergen must

indemnify Travelers from and against all liability for losses and expenses,

including attorneys’ fees, incurred by Travelers by reason of having executed the

Bond, including the $75,381.63 paid to the claimants (see Ex. B), and for all

attorneys’ fees, costs and expenses incurred in enforcing the Indemnity

Agreement.

      17.    Despite demand, Bergen has refused and/or failed to honor his

indemnity obligations to Travelers under the Indemnity Agreement. Therefore,

Bergen is in breach of his indemnity obligations under the Indemnity Agreement.

      18.    As a result of Bergen’s failure to comply with his obligations under

the Indemnity Agreement, Travelers has incurred damages.

      WHEREFORE, the Plaintiff, Travelers Casualty and Surety Company of

America, prays for the following relief:

      1.     That the Court enter Judgment in favor of Travelers Casualty and

Surety Company of America and against Defendant, Frank A. Bergen, Jr.,

awarding to Travelers Casualty and Surety Company of America the sum of

$75,381.63, plus pre and post-judgment interest at 130% of the prime rate of

interest (Indemnity Agreement, ¶ 3), plus any and all expenses and attorneys’ fees



                                           4
 Case 6:21-cv-01365-RBD-EJK Document 1 Filed 08/20/21 Page 5 of 5 PageID 5




incurred by Travelers Casualty and Surety Company of America by reason of

having executed the Bond;

      2.    That the Court enter Judgment in favor of Travelers Casualty and

Surety Company of America and against Defendant, Frank A. Bergen, Jr.,

awarding to Travelers Casualty and Surety Company of America all attorneys’

fees, costs and expenses incurred in enforcing the Indemnity Agreement; and

      3.    For such additional relief as this Court may deem just and proper.

      Dated: August 20, 2021.

                                           Respectfully submitted:


                                           /s/ Matthew G. Davis
                                           MATTHEW G. DAVIS
                                           Fla. Bar No. 58464
                                           MILLS PASKERT DIVERS P.A.
                                           100 North Tampa Street, Suite 3700
                                           Tampa, Florida 33602
                                           Telephone: (813) 229-3500
                                           Facsimile: (813) 229-3502
                                           Email: mdavis@mpdlegal.com
                                           Attorneys for Travelers Casualty and
                                           Surety Company of America




                                       5
